Detailed Action
This is the first office action on the merits for US application number 17/062,702.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on September 9, 2022 is acknowledged. The traversal is on the ground(s) that the inventions are not distinct and that there is no search burden.
The argument that the inventions are not distinct because a door hinge is not a materially different process but is instead an alternative product (Remarks p. 6-7) is not found persuasive because the process of use as a door hinge is a materially different process from the claimed method of inserting a holding plate system through an incision. The argument that a door hinge is an alternate product is not persuasive as the restriction is based upon the claim scope and the distinctness, as provided in the restriction requirement dated July 12, 2022, is due to the materially different process that the claimed product is capable of performing relative to the claimed method. That is, use of a system as a door hinge and use of a system requiring insertion through an incision are materially different processes as use as a door hinge requires a door and is not conducted within a human body; whereas a method of inserting a holding plate system through an incision requires operating on and within a human body. Accordingly, Examiner has unmistakably shown distinctness between the two recited groups.
The argument that a search of the required species would not constitute a serious search burden because a thorough search for each should include the other is not found persuasive. Examiner notes that it has not been asserted that there are disclosed nor has an election been required between species in the instant case. Further, a search for the invention of group I does not include the same search for the invention of group II as argued. As detailed in the restriction requirement dated July 12, 2022, a serious search burden exists because the different status in the art requires different classification, the subject matter is divergent, the field of search differs due the differences in claim scope, and art applicable due to one invention likely is not applicable to the other invention due to the different claim scope. While there is some overlap in searching fields, there are different subclasses to be searched for device and methods (analogous/out-of-art subclasses vs. method only subclasses), which Examiner believes constitutes a search burden. Simultaneously searching a method with a device would be burdensome since searching the structural features highlighted in the device claims is inherently different than searching for the provision of even similar combinations of structural features highlighted in the method claims and vice versa, not to mention the actual active method steps being claimed. Thus, even though prior art that is relevant to the device may anticipate the method and vice versa, the manner in which methods are searched typically is not similar to that of the device.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 9, 2022.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
Claim 7 line 1 should read “wherein the locking plate is. ”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 15-19 of U.S. Patent No. 10,828,071 as detailed in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant case is drawn to a species of the genus of U.S. Patent No. 10,828,071.
Instant case 17/062,702
U.S. Patent No. 10,828,071
1, 4, 6, 8-16
1-6, 8, 15-19
2
7
3
7
7
7


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 1,062,976).
As to claim 1, Jackson discloses a folding plate system (9, 10, 25, 26, Figs. 1-5, p. 1 lines 37-39) capable of use for stabilizing adjacent vertebral bodies in a cervical spine (due to the shown structure in Figs. 1-59 and construction of bent metal of p. 1 lines 69-71 formed with a die and stamped or bent as disclosed on p. 2 lines 31-39), said plate system comprising: at least two plate sections (9, 10) connected to one another via a uniaxial rotating hinge (25, 26, 24s, Figs. 1-5), the uniaxial rotating hinge having only a single axis of rotation (along 25 and shown as generally vertical in Figs. 1, 3, and 5) which extends parallel to adjacent ends of the at least two plate sections (Figs. 1-5) such that the at least two plate sections are capable of pivoting out of plane with one another about the single axis of rotation (Figs. 1-5, p. 1 lines 37-39); a peripherally enclosed visualization hole (16s, Fig. 3) in each of the at least two plate sections (Fig. 3) arranged and disposed capable of use for visualization of an underlying graft site (Fig. 3); and a plurality of screw holes (circular holes shown in Fig. 3, which are shown in Fig. 1 with screws 11 inserted within most the screw holes) through each of the at least two plate sections (Fig. 3) capable of use for receiving screws (11) inserted therethrough (Figs. 1 and 3), each of the plurality of screw holes having a cross-sectional area less than the visualization hole (Figs. 1 and 3). 
As to claim 8, Jackson discloses that the uniaxial rotating hinge includes a pair of support arms (24s of 10 as shown in Fig. 1) extending from a first plate section of the at least two plate sections (10), a pivot pin (25, 26) supported by the pair of support arms (Figs. 1-5, p. 2 lines 34-35), and a bore (opening within upper and lower end of 9 as shown in Figs. 1, 3, and 5 shown holding the pivot pin) extending transversely in a second plate section of the at least two plate sections (9), the pin being rotatably received in the bore to pivotally connect together said the plate section and the second plate section (Figs. 1-5, p. 2 lines 34-35).
As to claim 10, Jackson discloses that the at least two plate sections consist of a first plate section (10) and a second plate section (9) so as to form a two-level system (Figs. 1-5).
As to claim 13, Jackson discloses that at least one of the at least two plate sections includes an end (left end of 9 as shown in Fig. 3, right end of 10 as shown in Fig. 3) opposite the uniaxial rotating hinge which is free of a hinge-forming structure (Figs. 1-4). 
As to claim 16, Jackson discloses that the visualization hole is disposed at a center of each of the at least two plate sections (Figs. 1 and 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson.
As to claim 2, Jackson discloses the invention of claim 1 as well as the at least two plate sections are made of bendable metal (p. 1 lines 69-71 formed with a die and stamped or bent as disclosed on p. 2 lines 31-39) for use with doors (p. 1 lines 8-10) as well as storm or screen doors (p. 1 lines 41-42) and screen windows (p. 1 lines 42-43).
Jackson is silent to the metal being titanium. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the metal disclosed by Jackson is titanium, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and one would be so motivated to choose a known material for exposure to elements typically encountered by common storm or screen doors (Jackson p. 1 lines 41-42) that is lightweight, durable, and resistant to rust (as evidenced on p. 2 of the Titanium Processing Center NPL).

As to claim 3, Jackson discloses the invention of claim 1 as well as use with doors (p. 1 lines 8-10) as well as storm or screen doors (p. 1 lines 41-42) and screen windows (p. 1 lines 42-43).
Jackson is silent to the size of the system as well as the size of the doors or windows the system is used upon.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention specify the size of each of the plate sections disclosed by Jackson to measures 2-3 mm in thickness, 6-10 mm in width, and 20-30 mm in length, since such a modification would have involved a mere change in the size of a component and one would be so motivated to select a size of the hinge system relative to the size of the door/window that the hinge is to be used upon.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Angelovich (US 1,172,512).
As to claims 14 and 15, Jackson discloses the invention of claim 1 as well as the plurality of screw holes through each of the at least two plate sections includes three screw holes through each of the at least two plate sections (Figs. 1 and 3). As to claim 15, Jackson discloses that two of the three screw holes are disposed adjacent to two of four corners, respectively, of each of the at least two plate sections (Figs. 1 and 3).
Jackson is silent to the plurality of screw holes through each of the at least two plate sections includes four screw holes through each of the at least two plate sections. As to claim 15, Jackson is silent to the four screw holes are disposed adjacent to four corners of each of the at least two plate sections.  
Angelovich teaches a similar folding plate system (Figs. 2-7) comprising: at least two plate sections (4, 7, 9, 3) connected to one another via a uniaxial rotating hinge (6 Figs. 2-7), the uniaxial rotating hinge having only a single axis of rotation (along 6 and shown as generally vertical in Fig. 2) which extends parallel to adjacent ends of the at least two plate sections (Figs. 2 and 7) such that the at least two plate sections are capable of pivoting out of plane with one another about the single axis of rotation (Figs. 2-7); and a plurality of screw holes (shown by circles in Figs. 5 and 6 and shown holding screws in Figs. 2-4 and 7) through each of the at least two plate sections (Figs. 2-7) for receiving screws (Figs. 2-4 and 7) inserted therethrough (Figs. 2-4 and 7), wherein the plurality of screw holes through each of the at least two plate sections includes four screw holes through each of the at least two plate sections (Figs. 5 and 6). As to claim 15, Angelovich teaches that the four screw holes are disposed adjacent to four corners of each of the at least two plate sections (Figs. 2, 5, and 6). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the three screw holes through each of the at least two plate sections that are disposed adjacent to two of four corners, respectively, of each of the at least two plate sections as disclosed by Jackson to be four screw holes through each of the at least two plate sections that are disposed adjacent to four corners of each of the at least two plate sections as taught by Angelovich in order to provide a known securement arrangement for attaching hinge plates (Angelovich Figs. 2-7, Jackson Figs. 1 and 2) 

Allowable Subject Matter
Claims 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775